936 So. 2d 772 (2006)
PATRICIA WEINGARTEN ASSOCIATES, INC., Appellant,
v.
Kim TAYLOR, et al., Appellees.
No. 5D05-3185.
District Court of Appeal of Florida, Fifth District.
September 1, 2006.
Peter N. Price of Peter N. Price, P.A., Hollywood, for Appellant.
Garry D. Adel of Blanchard, Merriam, Adel Kirkland, P.A., Ocala, for Appellees.
PER CURIAM.
The Appellant in this case, Patricia Weingarten Associates, Inc., is the same as the appellant in Patricia Weingarten Associates, Inc. v. Jocalbro, Inc., 932 So. 2d 587 (Fla. 5th DCA 2006). On substantively identical facts, the Appellant raises the same issue raised in the Jocalbro appeal. For the same reason, we reverse the judgment in this case and remand to the trial court for reconsideration in light of the recent United States Supreme Court opinion in Jones v. Flowers, ___ U.S. ___, 126 S. Ct. 1708, 164 L. Ed. 2d 415 (2006).
REVERSED AND REMANDED for further proceedings.
MONACO, TORPY, and LAWSON, JJ., concur.